Citation Nr: 1709567	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  12-02 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial rating for posttraumatic stress disorder (PTSD) in excess of 50 percent prior to June 28, 2011, and in excess of 70 percent thereafter.

2.  Entitlement to service connection for a left hip disability.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU), prior to June 28, 2011.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2003 to April 2004 and from June 2004 to May 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

That rating decision granted the Veteran service connection for PTSD with a 30 percent evaluation effective September 18, 2009, denied service connection for a left hip condition, and denied entitlement to a TDIU.

In a March 2011 rating decision, the RO increased the initial 30 percent disability rating for PTSD to 50 percent, effective September 18, 2009.

In June 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.

In an August 2014 decision, the Board increased the initial 50 percent disability rating for PTSD to 70 percent, effective June 28, 2011, and granted a TDIU effective from that date.  Additionally, the Board remanded the issues of entitlement to an initial rating in excess of 50 percent for PTSD prior to June 28, 2011; entitlement to a TDIU prior to June 28, 2011; and entitlement to a rating in excess of 70 percent for PTSD since June 28, 2011.  The Board also remanded the left hip issue for the issuance of a statement of the case (SOC).

When the case was in remand status, the Veteran perfected an appeal regarding the left hip issue; thus, the issue is now before the Board.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

After the issuance of an April 2014 supplemental statement of the case that addressed the issues concerning PTSD and TDIU, the Veteran's representative submitted an April 2016 statement with a substantive appeal (VA Form 9), in which he requested another Travel Board hearing.  The Board notes that after the issuance of a May 2016 SOC that addressed only the left hip issue, the Veteran's representative submitted a July 2016 statement with another VA Form 9, in which no Board hearing was requested.  The July 2016 statement also indicated that the Veteran's representative is in the process of obtaining additional medical evidence.  To ensure full compliance with due process requirements, a remand is required in order to schedule the Veteran for the requested hearing.  See 38 U.S.C.A. § 7107; 38 C.F.R. § 20.700; see generally, Cook v. Snyder, No. 15-0873, 2017 WL 405830 (U.S. Vet. App. Jan. 31, 2017).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the appropriate RO at the earliest available opportunity.  The RO should notify the Veteran of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b).

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

